Illinois Official Reports

                                        Supreme Court



                            Keating v. City of Chicago, 2014 IL 116054




Caption in Supreme         ELIZABETH KEATING et al., Appellants, v. THE CITY OF
Court:                     CHICAGO, Appellee.



Docket No.                 116054



Filed                      November 20, 2014



Held                       An appeal was dismissed, with the effect of affirming the decision
(Note: This syllabus under review but with no precedential impact, where the supreme
constitutes no part of the court could not muster the four votes which are constitutionally
opinion of the court but required to reach a decision.
has been prepared by the
Reporter of Decisions
for the convenience of
the reader.)




Decision Under             Appeal from the Appellate Court for the First District; heard in that
Review                     court on appeal from the Circuit Court of Cook County, the Hon.
                           Michael B. Hyman, Judge, presiding.




Judgment                   Appeal dismissed.
     Counsel on              Derek Y. Brandt, of Simmons Browder Gianaris Angelides & Barnerd
     Appeal                  LLC, of Alton, Patrick J. Keating, of Roberts McGivney Zagotta LLC,
                             of Chicago, Michael T. Reagan, of Ottawa, and Andrea Bierstein, of
                             Hanly Conroy Bierstein Sheridan Fisher & Hayes LLP, of New York,
                             New York, for appellants.

                             Stephen R. Patton, Corporation Counsel, of Chicago (Benna Ruth
                             Solomon, Myriam Zreczny Kasper and Kerrie Maloney Laytin, of
                             counsel), for appellee.




       PER CURIAM
                                              OPINION

¶1         In this case, two Justices of this Court have recused themselves and the remaining
       members of the Court are divided so that it is not possible to secure the constitutionally
       required concurrence of four judges for a decision (see Ill. Const. 1970, art. VI, § 3).
       Accordingly, the appeal is dismissed. The effect of this dismissal is the same as an
       affirmance by an equally divided court of the decision under review but is of no precedential
       value. See Perlman v. First National Bank of Chicago, 60 Ill. 2d 529, 530 (1975).

¶2        KARMEIER and BURKE, JJ., took no part.




                                                 -2-